         Case 2:18-cv-00562-AJS Document 174 Filed 10/30/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANTOINETTE SUCHENKO,
                                                       No. 2:18-cv-00562-AJS
              Plaintiff,
vs.                                                    LEAD CASE

ECCO USA, INC.,

              Defendant.


ANTOINETTE SUCHENKO,
                                                       No. 2:18-cv-00565-AJS
              Plaintiff,
vs.                                                    MEMBER CASE

HOLDINGS ACQUISITION CO., L.P.,

              Defendant.



                                  NOTICE OF SETTLEMENT

       COMES NOW Plaintiff Antoinette Suchenko, by and through her undersigned counsel,

and hereby advises this Honorable Court she has reached an agreement in principle with

Holdings Acquisition Co., L.P. The parties are finalizing settlement and dismissal documents,

and expect to file the dismissal papers within thirty (30) days.

                                          /s/ Kevin W. Tucker
                                          Kevin W. Tucker
                                          Benjamin J. Sweet
                                          Carlson Lynch Sweet Kilpela & Carpenter, LLP
                                          1133 Penn Avenue, 5th Floor
                                          Pittsburgh, PA 15222
                                          T. (412) 322-9243

                                          Attorneys for Plaintiff
          Case 2:18-cv-00562-AJS Document 174 Filed 10/30/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Kevin W. Tucker, hereby certify that on October 30, 2018, I caused a true and correct

copy of foregoing Notice of Settlement to be filed electronically and served via the Court’s ECF

system.


                                                   Respectfully Submitted,

                                            By: /s/ Kevin W. Tucker
                                                Kevin W. Tucker (PA Bar No. 312144)




                                               2
